UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1210


OZIE M. WARE,

                Plaintiff – Appellant,

          v.

RODNEY PRUITT; J. E. PATSOURAKOS, Officer,

                Defendants – Appellees,

          and

JUDGE A W FLYNN; OFFICER GRIFFIN,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:09-cv-02360-MBS)


Submitted:   July 28, 2011                  Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ozie M. Ware, Appellant Pro Se.     Evan Markus Gessner, LIDE &
PAULEY, LLC, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ozie   M.    Ware   appeals   the     district       court’s     order

adopting    the   magistrate     judge’s       recommendation         to   grant

Defendants’   summary    judgment    motion    on    his   42    U.S.C.    § 1983

(2006) action against them.       On appeal, we confine our review to

the issues raised in Ware’s informal brief.                   See 4th Cir. R.

34(b).     Because Ware’s informal brief does not challenge the

district    court’s    dispositive    holdings,        Ware     has   forfeited

appellate review of the district court’s order.                 Accordingly, we

affirm the district court’s judgment. *             See Ware v. Pruitt, No.

1:09-cv-02360-MBS (D.S.C. Feb. 22, 2011).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                      AFFIRMED




     *
       Because the timely filing of specific objections to a
magistrate judge’s recommendation is necessary to preserve
appellate review of a district court order adopting that
recommendation when the parties have been warned of the
consequences of noncompliance, see Wright v. Collins, 766 F.2d
841, 845-46 (4th Cir. 1985), Ware also waived appellate review
over the district court’s order by failing to file specific
objections after receiving proper notice.



                                     2